Citation Nr: 1821498	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for right maxillary cyst with sinusitis (sinusitis).

3.  Entitlement to service connection for a disability manifested by urinary difficulties, to include urinary tract infections, acute renal failure (ARF) and benign prostate hyperplasia (BPH) with incomplete bladder emptying/hydronephrosis (urinary disorders).  

4.  Entitlement to a service connection for lack of sleep, to include as secondary to asthma, right maxillary cyst with sinusitis, and urinary difficulties (sleep disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976, October 2003 to March 2004, January 2005 to April 2005, and September 2006 to February 2007, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a Board videoconference hearing in January 2015 and a copy of that transcript is of record.

The Board notes that the Veteran filed a claim for "urinary frequency"/"urinary void."  However, based on the diagnoses of record and the Veteran's contentions, the issue has been recharacterized as seen on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2015, the Board remanded this appeal so that the RO could obtain the Veteran's Social Security Administration (SSA) records, the Veteran could obtain an examination for his sleep disorder and urinary disorders, and obtain an addendum opinion regarding the Veteran's asthma and sinusitis conditions.  
FINDINGS OF FACT

1.  The Veteran's asthma is not etiologically related to his active military service. 

2.  The Veteran's sinusitis is not etiologically related to his active military service.  

3.  The Veteran's urinary disorders began in service.  

4.  The Veteran's sleep disorder was not caused by or aggravated by his asthma, sinusitis, or service-connected urinary disorders.  


CONCLUSIONS OF LAW

1. The criteria for service connection for asthma have not been met. 38 U.S.C. §§ 1131 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2017).

2. The criteria for service connection for sinusitis have not been met.  38 U.S.C. §§ 1131 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2017).

3. The criteria for service connection for urinary disorders have been met.  38 U.S.C. §§ 1131 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2017).

4. The criteria for secondary service connection for a sleep disorder have not been met. 38 U.S.C. §§ 1131 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  See 38 C.F.R. § 3.159(b) (2017).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA's duty to notify was satisfied by letters issued in December 2009 and March 2010.  See 38 U.S.C. §§ 5102 , 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015), cert denied, 137 S. Ct. 33 (2016).

As stated in the Introduction, the claim was remanded in October 2015. As instructed by the Board, the AOJ attempted to obtain the Veteran's Social Security Administration (SSA) disability records, concerning the Veteran's claim of entitlement to service connection. The RO was also instructed to provide a VA examination concerning the Veteran's service connection claim for a sleep disorder and urinary disorders. VA examinations and opinions were obtained in December 2015, March 2016, and November 2016.  A formal memo was issued in February 2016 indicating that the Veteran's service treatment records (STRs) were unavailable.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Asthma

The Veteran contends that his asthma had its onset in service.  See January 2015 Board hearing transcript and Veteran's letter dated December 2009 and August 2010.  

The Veteran has a current diagnosis of asthma.  See April 2010 VA examination.  The Veteran has satisfied the first prong in Shedden.  

The Veteran was diagnosed with asthma in January 2005 in service.  The Veteran denied having any chronic diseases on the TB Exposure Assessment Questionnaire dated September 2006.  In January 2007, the Veteran reported that his health was worse since the last health assessment, but indicated that he did not seek treatment for any conditions and did not have any concerns about his health.  See Report of Medical Assessment.  The Veteran has satisfied the second prong in Shedden.  

The Board will now consider the evidence regarding the third prong of service connection, i.e., whether there is a nexus or connection between his current disability and service.  The Veteran underwent VA examinations in April 2010 and February 2014, but the opinions did not address the etiology of the Veteran's asthma so they are not probative.  The October 2013, March 2016, and November 2016 VA examiner opined that the Veteran's asthma is not related to his time in service.  The March 2016 examiner cited the Veteran's September 2006 health assessment and the fact that the Veteran's condition did not limit his work in the military, he did not take medication, and there were no restrictions on his geographic assignment.  Id.  See also November 2016 VA examination.  The October 2013 VA examination opinion stated that the Veteran was treated for upper respiratory infections that did not include asthma.  Prior to leaving the military, the Veteran confirmed that he did not seek treatment for any chronic conditions.  See January 2007 health assessment.  Thus, the Board finds that Veteran's direct service connection claim for asthma must be denied. 

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2017).  For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii) (2017).  

In this case, the Veteran served in Qatar (i.e., the Persian Gulf) from September 2006 to January 2007.  See STRs.  Accordingly, the Veteran is a Persian Gulf War veteran, and he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.  

Asthma, however, is a clinically diagnosed disorder, and is therefore not subject to the undiagnosed illness provisions found at 38 C.F.R. § 3.317(a)(1)(ii).  See November 2016 VA Examination.  Thus, the evidence of record does not support the claim for service connection for asthma on a presumptive basis as an undiagnosed illness.

The Board finds the October 2013, March 2016, and November 2016 VA medical opinions to be highly probative on the issue of nexus, because they were given based on all of the pertinent information in the case, and the accurate facts were before the examiner.  It also included the reasons underlying the conclusions, which are not contradicted by the other probative evidence of record.  

The Veteran's service connection claim for asthma is not warranted on a direct or presumptive basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Sinusitis

The Veteran contends that his sinusitis had its onset in service.  See Veteran's letter dated December 2009 and August 2010.  

The Veteran has a current diagnosis of chronic sinusitis and vasomotor-rhinitis.  See VA examination dated March 2016.  He has a tiny retention cyst within the right maxillary sinus.  Id.  See also April 2010 VA examination.  The Veteran has satisfied the first prong in Shedden.  

The Veteran was diagnosed with sinus problems in January 2005 in service.  The Veteran denied having any chronic diseases on the TB Exposure Assessment Questionnaire dated September 2006.  In January 2007, the Veteran reported that his health was worse since the last health assessment, but indicated that he did not seek treatment for any conditions and did not have any concerns about his health.  See Report of Medical Assessment.  The Veteran has satisfied the second prong in Shedden.  

There is no link between the Veteran's service and his sinusitis.  The November 2016 VA examiner provided a negative nexus opinion.  As noted above, the examiner cited the Veteran's September 2006 health assessment and the fact that the Veteran's condition did not limit his work in the military, he did not take medication, and there were no restrictions on his geographic assignment.  Id.  The October 2013 VA examiner also provided a negative nexus opinion regarding the Veteran's sinusitis.  The Veteran reported that he was exposed to sand, as well as having deet applied to his skin and clothing.  Id.  The examiner noted that while the STRs note that the Veteran was treated for upper respiratory infections, he was not treated for a sinus cyst.  Id.  Symptoms indicative of a sinus cyst such as headaches, facial pain, sinus pressure and infection were not noted in the Veteran's STRs.  Id.  Thus, the Board finds that the Veteran's direct service connection claim for sinusitis must be denied.  

As noted above, the Veteran is a Persian Gulf Veteran and he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.  Sinusitis, however, is a clinically diagnosed disorder, and is therefore not subject to the undiagnosed illness provisions found at 38 C.F.R. § 3.317 (a)(1)(ii).  See November 2016 VA Examination.  Thus, the evidence of record does not support the service connection claim for sinusitis on a presumptive basis as an undiagnosed illness.

The Veteran's service connection claim for sinusitis is not warranted on a direct or presumptive basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

Urinary disorders

The Veteran contends that his urinary disorders had its onset in service.  See Veteran's letter dated December 2009 and November 2015.  

The Veteran has been diagnosed with several conditions.  The Veteran was diagnosed with acute urinary retention in November 2013.  See December 2015 VA examination.  A February 2014 VA treatment record shows that the Veteran was also diagnosed with ARF and BPH with incomplete bladder emptying/hydronephrosis.  The Veteran underwent transurethral resection of bladder tumor and bladder biopsy at the Pittsburgh VA in December 2013.  In July 2014, the Veteran had a transurethral resection of the prostate which caused his renal function to return to normal after impairment due to hydronephrosis.  The Veteran has satisfied the first prong in Shedden.  

The evidence of record shows that the Veteran had an in-service illness or disease.  See Kessler Medical Department discharge instructions dated March 2001.  During a post-deployment examination in January 2007, the examiner noted bloody urine and attributed it to hemorrhoidal bleeding.  The Veteran was advised to follow-up with his primary care physician.  Id.  The Veteran has satisfied the second prong in Shedden.  

During the January 2015 Board hearing, the Veteran testified that he started passing large amounts of blood in his urine while in the military.  p. 20.  The Veteran is competent to report observable symptoms such as urine in his blood.  In addition, his testimony is credible because it is supported by his STRs. 

There is a nexus between the Veteran's current disability and his time in service.  The Veteran had VA examinations in December 2015 and November 2016.  In both examinations, the examiner noted that the Veteran's urinary retention, hydronephrosis, and acute renal failure were due to an enlarged prostate.  In addition, the examinations noted that the Veteran had hematuria at the time of his post-deployment assessment.  See STRs dated January 2007.  The examiner opined that the Veteran's urinary difficulties had their onset while he was on active duty.  See December 2015 and November 2016.  See November 2016.  Finally, the examiner noted that the Veteran continues to suffer from voiding dysfunction.  See November 2016 VA examination.  The Board finds that the Veteran's service connection claim for urinary disorders is warranted.

Sleep disorder

The Veteran contends that his sleep disorder is caused by his asthma, sinusitis, and urinary disorders, as well as the medications he takes for these conditions.  See January 2015 Board Hearing p. 25.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing a service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995), see also 38 C.F.R. § 3.310 (2016).  

The Veteran does not have a current diagnosis of his sleep disorder.  In the December 2015 VA examination opinion and March 2016 addendum opinion, the examiner stated that the Veteran does not have sleep apnea.  Moreover, the examiner noted that the Veteran's VA records do not document a sleep problem, and the Veteran has not complained to his primary care physician regarding any sleep problems.  See March 2016 VA Examination.  During the January 2015 Board hearing, he acknowledged that he was not diagnosed with having a sleep condition.  p. 26.  While the Veteran is now service-connected for a urinary disability, the Veteran's secondary service connection claim is without merit because he does not have a current diagnosis of a sleep disorder as required under Allen.

As noted above, the Veteran's service connection claims for asthma and sinusitis are denied. Therefore, as the underlying disorders are not service-connected, the Veteran's claims for secondary service connection based on asthma and sinusitis are without legal merit and must be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

During the January 2015 Board hearing, the Veteran testified that he would wake up at least 40 times per night to go the bathroom.  p. 25.  The Veteran also testified that he believed that his medications were causing his sleep problems.  Id.  In an undated lay statement from the Veteran's spouse, K.G., she stated that the Veteran had difficulty sleeping and waking her at night when he coughs.  In the March 2016 VA Examination, the examiner opined that "[t]here are no listed medications that should be causing sleep difficulty, if anything, several could cause hypersomnolence." 

The Veteran and his spouse are competent to address those symptoms which come to them through their own senses.  Thus, they can address the Veteran's symptoms of his inability to sleep.  However, the cause of his lack of sleep is outside the realm of common knowledge of a lay person and requires medical expertise.  There is no evidence that the Veteran and his spouse possess such expertise; therefore, they are not competent to render an opinion as to causation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007).  The March 2016 VA addendum opinion is more probative on the cause of any sleep disturbance that the Veteran may experience and not contradicted by other medical evidence. 

In view of the foregoing, the Board concludes that service connection is not warranted because the record as it stands simply does not credibly establish that the Veteran now has a sleep disorder, much less such a disability which is related in any manner to his military service or to service-connected urinary disorders.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for right maxillary cyst with sinusitis (sinusitis) is denied.

Entitlement to service connection for a disability manifested by urinary difficulties, to include urinary tract infections, acute renal failure (ARF) and benign prostate hyperplasia (BPH) with incomplete bladder emptying/hydronephrosis (urinary disorders) is granted.  

Entitlement to service connection for lack of sleep, to include as secondary to asthma, right maxillary cyst with sinusitis, and urinary difficulties (sleep disorder) is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


